I concur in the result. Under the obligations of the bonds involved the surety companies are liable for the deficit on outstanding storage tickets in each elevator bonded, and up to the amount for which each elevator was bonded, irrespective of the fact there may have been a surplus in other elevators involved. The companies could have waited until the amount of the shortage in each elevator *Page 496 
was computed, and then have paid such shortage. But having paid to the Board of Railroad Commissioners, on demand and largely as an accommodation the amount demanded, and in excess of the shortage, they are entitled to a repayment of the amount overpaid. They are also entitled to be subrogated to the rights of the holders of the storage tickets in the assets of those elevators for which the bonds were paid.
I express no opinion as to the relative rights of the surety companies and other general creditors in the assets of the elevators in which there was no shortage on outstanding storage tickets.